DETAILED ACTION

Allowable Subject Matter
Claims 1, 4, 6-8, 11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest	wherein the first step uses a first buffer to provide a multiplication triple that is randomly selected from entirety thereof, and to be refilled from a second buffer in order, and wherein the first buffer is refilled from the second buffer, instantly after an element randomly selected and shuffled is used for verification, keeping a size of the first buffer from which a triple is selected to be the same, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the first process uses a first buffer to provide a multiplication triple that is randomly selected from entirety thereof, and to be refilled from a second buffer in order, and wherein the second process refills the first buffer from the second buffer, instantly after an element randomly selected and shuffled is used for verification, to keep a size of the first buffer from which a triple is selected to be the same, in combination with other recited limitations in claim 8.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the first process uses a first buffer to provide a multiplication triple that is randomly selected from entirety thereof, and to be refilled from a second buffer in order, and wherein the second process refills the first buffer from the second buffer, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Farley Abad/Primary Examiner, Art Unit 2181